 
EXHIBIT 10.20








February 14. 2013


Mr. James B. Brown
8250 Beaufort Cove
Germantown, TN 38138


Dear James,


It is with great pleasure and enthusiasm that we offer you the position of
Executive Vice President & CFO, reporting to this office.   As the position
operates from the Corporate Office, relocation to the general Tupelo area is
required and our expectation is that the move will occur as promptly as the
applicable real estate markets allow.  This offer is contingent on an acceptable
outcome of a background check, and with that understanding, our offer consists
of the following compensation package.


·
Your base salary will be $215,000 per year, paid in bi-weekly installments.  The
annual merit review process is completed following each fiscal year end and you
will be eligible for consideration for a base salary increase following Fiscal
2013, approximately in April 2014.



·
Signing Bonus: You will receive a signing bonus within the first week of hire,
grossed up for a net amount of $35,000.  It is agreed that in the event of your
voluntary termination within two years of hire, that you would repay the signing
bonus to Hancock Fabrics.



·
Short Term Incentive Plan:  You will participate in the Company’s 2013 Short
Term Incentive Plan at the EVP level, with bonus determined by FY 2013
actual-to-target results, payable approximately March 2014.  If our Corporate
goals are met, potential payout levels will be 40% (threshold), 60% (target) or
100% (maximum) of your base compensation, depending on the level of achieved
goals.



·
Restricted stock award of 50,000 shares of Hancock Fabrics’ stock.  It is very
important to us that you have an opportunity to be a significant owner of
Hancock Fabrics, Inc. as the stock vests.  These shares will be granted to you
upon Board approval and will vest 20% annually, beginning on the first
anniversary of the grant.



·
Options to buy 100,000 shares of stock, pending Board approval.  The advantage
of stock options is that the price at which you may buy shares of stock is
locked in at the current price, and the option to buy shares at that price is
available regardless of how high the stock price may go up in the future.  These
options may be exercised as follows: 25% of the shares on or after the first
anniversary of the date of grant, and the balance may be exercised at the rate
of 1/36th of the remaining shares on or after the last day of the thirteenth
month from the date of grant, and on or after the last day each additional month
thereafter.



 
 

--------------------------------------------------------------------------------

 
 
·
Long Term Incentive Plan – Participation in the Long Term Incentive Plan
includes grants of restricted shares that vest over the next two years based on
the achievement of Company performance objectives.  The exact number of
restricted shares to be granted will be dependent on your start date, but
assuming March 25th, approximately 73,700 shares would be granted over the two
year period.



·
Long Term Retention Plan – Participation in the Long Term Retention Plan
includes grants of restricted shares that vest over the next two years based on
the passage of time.  The exact number of restricted shares to be granted will
be dependent on your start date, but assuming March 25th, approximately 49,100
shares would be granted over the two year period.



·
Severance Agreement, if a Change in Control of the Company occurs.  At the EVP
level, the benefit is equal to two times salary, plus prorated bonus.



·
Relocation – Enclosed is a copy of our Policy in which we pay direct costs of
the move itself and reimburse for the closing costs for the sale-purchase of a
primary residence, provided they are completed within one year of hire.  In
addition, we will provide temporary housing for you in the Tupelo area for a
period of 6 months.  In the event that you secure a house in the Tupelo area
within the 6 month temporary housing period, we will pay you the value of the
unused benefit (approximately $2,000 per month) in lump sum.  It is agreed that
in the event of your voluntary termination within two years of hire, that you
would repay Hancock Fabrics for any relocation expenses including the temporary
housing benefit.



·
Medical and dental insurance is available to all salaried employees immediately
upon hire, with no waiting period.  Hancock Fabrics pays approximately 75% of
the total premium, with the employee paying the remainder.  You will be eligible
to participate in the Company sponsored 401(k) plan following your one year
anniversary with the Company.



·
Vacation – four weeks per year, including your first anniversary year 2013-2014.



James, as we have discussed, we have our share of business challenges, however,
we are ready to grow our business and I think you will agree that this is a
great opportunity for you, personally, professionally and financially.  We look
forward to your acceptance of this agreement and joining the Hancock Fabrics’
leadership team.


 
2

--------------------------------------------------------------------------------

 
 
Upon acceptance of this agreement, please sign, date and return one copy in the
enclosed envelope.


Sincerely yours,




/s/ Steven Morgan
 
Steven Morgan
Mr. James B. Brown
President and Chief Executive Officer
   
Date

 
 

Enclosures: Benefits Information   Relocation Policy

        
3